Citation Nr: 0905008	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's petition to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement in January 2006 
and perfected her appeal in November 2006.

In September 2007, the appellant presented sworn testimony 
during a personal hearing in St. Louis, Missouri, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

In February 2008, the Board reopened the appellant's claim 
but issued a denial on the merits.  The appellant 
subsequently submitted a notice of appeal to the United 
States Court of Appeals for Veterans Claims (Court) 
indicating her disagreement with the denial of her claim.  
The Court issued an August 2008 Order vacating, in part, the 
February 2008 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.
REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

The appellant argues that the veteran's death was either the 
result of exposure to radiation from x-rays taken while he 
was hospitalized in service or the result of embedded 
shrapnel containing tungsten, which ultimately resulted in 
lymphoma.

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2008).

Initially, the Board notes that the Court held that in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held 
that, unlike a claim to reopen, an original DIC claim imposes 
upon VA no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.  The June 2005 notice letter provided to the appellant in 
this case does not meet this standard.  The Board must remand 
to provide Hupp compliant notice.

Secondly, the Board finds that additional development must be 
performed in order to determine whether the shrapnel retained 
in the veteran's body after service could have contained 
tungsten.  In support of her claim, the appellant has 
submitted a private toxicology report, wherein the 
toxicologist determined that the veteran had been struck by 
shells that contained tungsten, which ultimately induced the 
veteran's cancer.  There is no evidence of record to 
establish that the shrapnel that was embedded in the 
veteran's body contained tungsten.  The RO/AMC is requested 
to contact the Department of the Army and/or an appropriate 
munitions expert to review the veteran's service records and 
to determine whether embedded shrapnel contained tungsten, 
based on his military occupational specialty and where he was 
stationed during World War II.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Hupp, supra, with respect to the 
38 U.S.C.A. § 1310 claim.  Specifically, 
the notice letter must contain the 
following:
(A)  A statement of the conditions, if 
any, for which a veteran was service 
connected at the time of his death;

(B)  an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and 

(C) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

2.  The RO/AMC is requested to contact 
the Department of the Army and/or an 
appropriate munitions expert to review 
the veteran's service records and to 
determine whether it is at least as 
likely as not that embedded shrapnel 
contained tungsten, based on the 
veteran's military occupational 
specialty and where he was stationed 
during World War II.

It would be helpful if the expert would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of evidence both for and 
against a conclusion is so evenly 
divided that it is as sound to find in 
favor of that conclusion as it is to 
find against it.  The expert should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, if the RO/AMC deems it 
necessary, a new VA medical opinion 
should be obtained addressing whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
were a principal or contributory cause 
of the veteran's death.  Specifically, 
the reviewer should address the 
veteran's shrapnel wounds and state 
whether they played any causal role in 
the veteran's subsequent death.

It would be helpful if the reviewer 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The reviewer should provide a complete 
rationale for any opinion provided and 
reconcile his/her opinion with the 
December 2006 medical opinion already of 
record.

4.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
the cause of the veteran's death should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the 
appellant and her representative.  
After they have had an adequate 
opportunity to respond, this issue 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

